843 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Billy Weldon CLINE, Petitioner-Appellant,v.J.L. BROWN;  Attorney General of the State of NorthCarolina, Respondents-Appellees.
No. 87-6614.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 30, 1987.Decided:  April 8, 1988.

Billy Weldon Cline, appellant pro se.
Barry Steven McNeill, Assistant Attorney General, for appellees.
Before DONALD RUSSELL, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that an appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  We therefore deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Cline v. Brown, C/A No. 87-41-C-S (M.D.N.C. Aug. 28, 1987).  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
DISMISSED.